The plaintiff in error, hereinafter called defendant, was convicted in the county court of Greer county on a charge of transporting intoxicating liquors, and his punishment fixed by the jury at a fine of $200 and imprisonment in the county jail for a term of 60 days.
The evidence of the state shows: That an officer living at Granite was on his way to Mangum and saw a Chevrolet coupe sitting at the side of the road with two men in it apparently asleep. This officer drove on to Mangum, reported the incident to a deputy sheriff, and together they returned to the coupe, found that it had not been moved since first seen by the officer, and the defendant and one Regin drunk in the car. They found a pint bottle with some whisky in it sitting on a back shelf above the seat. That they arrested the defendant and Regin and put them in jail. This is, in substance, all the state's evidence.
The charge being transportation of intoxicating liquor, and there being no evidence in the record to support the verdict, the cause is reversed. *Page 360